Honorable Joe Resweber County Attorney Harris County Courthouse Houston, Texas 77002
Re: Legal advice and representation for Harris County Juvenile Board.
Dear Mr. Resweber:
Your office has in the past rendered legal advice and has represented the Harris County Juvenile Board. You ask in essence whether you must continue to do so in light of the enactment of the Family District Court Act, V.T.C.S. art. 1926a, which converted domestic relations courts and special juvenile courts to family district courts.
The Harris County Juvenile Board was established by article 5139VV, V.T.C.S. It was composed of `the county judge, the judges of the juvenile courts, a judge selected by the judges of those district-level courts hearing primarily family law matters, a judge selected by the judges of those district courts hearing primarily civil matters, and a judge selected by the judges of those district-level courts hearing primarily criminal matters.' The Family District Court Act expressly provides that the `Act does not affect the composition or organization of any juvenile board . . . except that the judges of the courts of domestic relations and of the juvenile courts are replaced by the family district court judges.' V.T.C.S. art. 1926a, § 1.07(e).
The Harris County Juvenile Board could and did previously include district-level judges in its membership and still does. The Family District Court Act expressly disclaims any purpose to change the nature of juvenile boards.
In our opinion, your duty to advise and represent the Board has not been changed by the Act.
 SUMMARY
The duty of the County Attorney of Harris County to represent and advise the Harris County Juvenile Board was not changed by the Family District Court Act.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee